Citation Nr: 0900760	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus 
type II.

2.	Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	The information of record establishes that the veteran did 
not serve in the Republic of Vietnam; and thus exposure to 
herbicide agents in service is not presumed.

2.	The information of record establishes that the veteran is 
not a radiation exposed veteran, as defined by regulation, 
and was not exposed to ionizing radiation while in 
service.

3.	The medical evidence establishes that the diabetes 
mellitus and prostate cancer noted many years after 
service are not related to the veteran's military service.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2008).

2.	Prostate cancer was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

VA essentially satisfied the notice requirements of the VCAA 
by means of letters dated in February 2005 and April 2007.  
Collectively, the letters informed the veteran of the types 
of evidence not of record needed to substantiate his claims 
of service connection for diabetes mellitus type II and 
prostate cancer, including based on the theories of exposure 
to herbicides and ionizing radiation in service, and also 
informed of the division of responsibility between the 
veteran and VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter and again in 
April 2007.

The VCAA requires that a notice in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  After VCAA content-
compliant notice was provided to the veteran in this case, he 
was then afforded an opportunity to respond.  Thereafter, the 
claims for service connection were subsequently readjudicated 
by the AOJ in an August 2007 Supplemental Statement of the 
Case.  Under these circumstances, any notice defect on the 
part of VA was remedied and hence resulted in no prejudice to 
the veteran.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the record evidence, which 
reveals that the veteran did not have either of the claimed 
disorders during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records and lay evidence provide no basis to 
grant this claim, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
claims hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury (including exposure to 
herbicides or ionizing radiation in service), referral of 
this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disabilities and his military service would 
necessarily be based solely on the veteran's uncorroborated 
lay assertions regarding what occurred in service.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the (uncorroborated) recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA and 
Naval hospital treatment records, VA medical examination 
reports, statements from the veteran and his representative, 
and responses from the National Personnel Records Center 
(NPRC) have been associated with the record.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Service Connection - Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
will also be presumed for certain chronic diseases, including 
diabetes mellitus and malignant tumors, if manifested to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
veteran develops one the listed cancers and establishes his 
(or her) participation in a "radiation risk activity."  A 
radiation risk activity is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation in Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(iii) internment as a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, Japan during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002); 
38 C.F.R. § 3.309(d)(3) (2008).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
my be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b)(2) or established by competent 
scientific or medical evidence to be a radiogenic disease), 
and if the VA Under Secretary for Benefits determines that a 
relationship does in fact exist between the disease and the 
veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a 
claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.

Third, even if the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation).  The ruling announced in Combee 
equally applies to claims based on the theory of exposure to 
an herbicide agent in service.  See Brock v. Brown, 10 Vet. 
App. 155 (1997).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to presumptive service connection for the claims 
based on the theory of Agent Orange exposure, the evidence 
shows that the veteran has been diagnosed with diabetes 
mellitus type II and prostate cancer, which are diseases 
listed under 38 C.F.R. § 3.309(e).  However, under 38 C.F.R. 
§ 3.307(a)(6), the presumption of service connection with 
respect to the veteran's diabetes mellitus and prostate 
cancer only applies to veterans who had service in Vietnam.  
Although the veteran served during the Vietnam Era, the 
record does not reflect that he served in the Republic of 
Vietnam during that time.  The NPRC conducted a search of the 
veteran's military records in March 2005.  They issued a 
response which stated, "There is no evidence in this 
veteran's file to substantiate any service in the Republic of 
Vietnam."  Thus, based on this evidence, the veteran is not 
presumed to have been exposed to herbicide agents under 38 
U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran has not provided the Board with any evidence of 
actual exposure which would entitle him to consideration 
under 38 C.F.R. § 3.309(e).

The Board observes that neither diabetes mellitus nor 
prostate cancer is one of the diseases specific to radiation-
exposed veterans listed in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d)(2).  Therefore, the first method 
concerning presumptive service connection based on exposure 
to ionizing radiation exposure does not apply in this case.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(3)(iii).

With respect to the second method concerning the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2), which are to 
be service connected provided certain conditions specified in 
that regulation are met, the list of diseases includes 
prostate cancer but does not include diabetes mellitus.  
Moreover, none of the record evidence contains scientific or 
medical data indicating that the veteran's diabetes mellitus 
is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In any 
event, the record evidence does not support a finding that 
the veteran was exposed to ionizing radiation while serving 
on active duty.  The NPRC conducted a search of the veteran's 
military records, requesting records of his exposure to 
radiation.  They issued a response which stated, "The 
document or information requested is not a matter of 
record."  Therefore, while the veteran has a radiogenic 
disease, i.e., prostate cancer, as specified under 38 C.F.R. 
§ 3.311(b)(1)(2), which manifested within the period 
specified by regulation; or, assuming arguendo that diabetes 
mellitus is also a radiogenic disease, the evidence does not 
demonstrate that the veteran has been exposed to ionizing 
radiation.  Because all three of the requirements of 
38 C.F.R. § 3.311(b) have not been met, the Board determines 
that a disease has not resulted from radiation exposure under 
such circumstances.  Accordingly, referral to the Under 
Secretary for Benefits for further consideration under 
38 C.F.R. § 3.311(c) is not warranted.

With regard to the final method of demonstrating service 
connection, the Board will now consider if direct service 
connection is warranted; that is, if service connection is 
warranted as being incurred in or aggravated by active duty - 
a task of tracing causation to a condition or event during 
service.  Combee v. Brown, supra.

Considering the diabetes mellitus claim first, the veteran's 
October 2000 VA medical records document a diagnosis of 
diabetes mellitus.  At that time, the veteran reported that 
he had been diagnosed with diabetes mellitus two years 
earlier.  So Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, diabetes mellitus 
could satisfy this element on a presumptive basis if the 
disease had become manifest either during the veteran's 
service or within the one year presumptive period.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In this case, however, there is no 
mention of diabetes mellitus in the report of the October 
1967 separation examination and the first documentation of 
this diagnosis is from VA medical records from October 2000 
and the subjective history contained in that record indicates 
an initial diagnosis in 1998, more than three decades after 
the veteran's separation from service.  Therefore, Hickson 
element (2) has not been met insofar as showing evidence of 
the initial manifestation of the disease in service or within 
the one-year presumptive period following service.

Turning next to the prostate cancer claim, the veteran has 
submitted VA medical, naval hospital, and private records.  
VA medical records from October 2000 show that the veteran 
had an enlarged prostate.  He then underwent tests at the 
naval hospital in November 2000 and was diagnosed with 
prostate cancer.  This diagnosis was confirmed by a private 
oncologist in December 2000.  Thus, Hickson element (1) has 
been met.

Hickson element (2) can also be satisfied by a showing of an 
in-service injury.  In this case, the veteran claims exposure 
to ionizing radiation.  The Board notes that the NPRC was 
unable to find any record of the veteran's exposure to 
radiation and issued a response to that effect in April 2007.  
Therefore, Hickson element (2) is not satisfied under this 
alternate requirement.

With respect to Hickson element (2), the record does not show 
that the veteran's prostate cancer began either during 
service or within the one year presumptive period.  
Specifically, there is no mention of prostate cancer in the 
service treatment records or in the report of the October 
1967 separation examination, nor is there evidence of an in-
service injury that is connected to his current prostate 
cancer.  The first documentation of a prostate condition is 
from VA medical records from October 2000, more than three 
decades after the veteran's separation from service.  Under 
the alternative requirement of an in-service injury, 
specifically exposure to ionizing radiation, the Board notes, 
as above, that the NPRC was unable to find any record of the 
veteran's exposure to radiation.  Hickson element (2), 
therefore, has not been met and the claim fails on this 
basis.

Accordingly, in the absence of a disease or injury in service 
and no competent medical evidence showing that the diabetes 
mellitus and prostate cancer noted many years after service 
are related to his period of military service, the Board 
determines that the claims of service connection on a direct 
basis fails.

In reaching the determinations, as discussed above, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.

Entitlement to service connection for prostate cancer is 
denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


